Citation Nr: 0714207	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  04-35 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for cancer of the 
larynx.

2.  Entitlement to service connection for cancer of the  
trachea.

3.  Entitlement to service connection for cancer of the 
bronchus.

4.  Entitlement to service connection for residuals of trauma 
to the external auditory canal of the right ear.

5.  Entitlement to service connection for right eye 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
December 1972.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of a December 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  

The Board notes that in his application for service 
connection filed in June 2003, the veteran states that at 
that time, he had been declared 100 percent disabled and that 
he was unable to work at all.  In the Board's opinion, this 
raises the issue of entitlement to pension benefits.  The 
record does not reflect that such an issue has been 
adjudicated by the RO.  Therefore, it is referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  The veteran did not serve on active duty in the Republic 
of Vietnam.

2.  The veteran's squamous cell carcinoma of the larynx was 
not present in service or until years thereafter and is not 
etiologically related to service.

3.  The veteran does not have cancer of the trachea or 
bronchus.

4.  The veteran does not have any current disability related 
to trauma to the external auditory canal of the right ear.

5.  The veteran has no right eye disability resulting from a 
disease or injury.




CONCLUSIONS OF LAW

1.  Squamous cell carcinoma of the larynx was not incurred or 
aggravated in active service, and its incurrence or 
aggravation during such service may not be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

2.  Cancer of the trachea was not incurred or aggravated in 
active service and its incurrence or aggravation during such 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  Cancer of the bronchus was not incurred or aggravated in 
active service and its incurrence or aggravation during such 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

4.  The veteran has no disability resulting from injury of 
the right external auditory canal incurred during active 
duty.  38 U.S.C.A. §§ 1101, 1110, 1112, (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).

5.  A right eye disability was not incurred or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

In the present case, the veteran was provided with the notice 
required by the VCAA, by letter mailed in June 2003, prior to 
the initial adjudication of the claims.  In a June 2004 
letter, he was informed that he should submit any pertinent 
evidence in his possession.  The Board notes that, even 
though the letters requested a response within 60 days, they 
also expressly notified the veteran that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by the Secretary within one year from the date 
notice is sent].

The Board also notes that although the veteran has not been 
provided notice of the type of evidence necessary to 
establish a disability rating or an effective date for 
service connection for the disabilities at issue, the Board 
finds that there is no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  As explained below, the Board 
has determined that service connection for the claimed 
disabilities is not warranted.  Consequently, no disability 
rating or effective date will be assigned, so the failure to 
provide notice with respect to those elements of the claims 
was no more than harmless error.

The Board also notes that all service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the claims.  The Board is also unaware of any 
such outstanding evidence.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims in 
September 2004.  There is no indication in the record or 
reason to believe that any ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.    

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service or active duty for training.  38 U.S.C.A. 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 (2006).  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Refractive error of the eye is not a disease or injury for VA 
compensation purposes.   38 C.F.R. § 3.303(c).

Where a veteran served for at least 90 days during a period 
of war and manifests a malignant tumor to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).  

Service connection may be granted on a presumptive basis for 
respiratory cancers manifested to a compensable degree 
anytime after service in a veteran who had active military, 
naval, or air service, during the period beginning on January 
9, 1962, and ending on May 7, 1975, in the Republic of 
Vietnam, including the waters offshore and other locations if 
the conditions of service involved duty or visitation in 
Vietnam.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(e), 3.313.  The veteran's exposure to an herbicide 
agent will be presumed if he had such service.  38 C.F.R. § 
3.307(a)(6)(iii).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Analysis

Cancer of the Larynx

Cancer of the larynx was initially diagnosed in 1999.  There 
is no medical evidence suggesting that it was present within 
one year of the veteran's discharge from service or that it 
is etiologically related to service.    

The veteran does not claim to have served on active duty or 
visited the Republic of Vietnam.  Rather, he contends that 
while performing training exercises in Hohenfels, Germany, 
the area he was training in was sprayed with herbicides that 
killed all vegetation and wildlife and that as a result of 
being exposed to these herbicides, he developed cancer of the 
larynx.  Since the veteran did not actually serve in or visit 
Vietnam while on active military duty, the presumption of 
service connection based on exposure to herbicides in the 
Republic of Vietnam does not apply.  Moreover, the veteran 
has not identified the herbicide agent used in Germany or 
provided any substantiating evidence of his exposure to 
herbicides in service.  In fact, there is no corroborating 
evidence of his exposure to Agent Orange in service.  

Accordingly, service connection is not warranted for cancer 
of the larynx.

Cancer of the Trachea and Bronchus

The veteran also claims that he developed cancer of the 
trachea and bronchus as a result of his alleged exposure to 
herbicides during the aforementioned training exercise in 
Hohenfels, Germany.  Although the veteran has undergone a 
tracheostomy because of the laryngeal cancer, none of the 
medical evidence shows that the veteran has ever been found 
to have cancer of the trachea or bronchus.   

The evidence of these claimed disabilities is limited to the 
veteran's own statements.  This is not competent evidence of 
the claimed disabilities since laypersons, such as the 
veteran, are not qualified to render a medical diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In light of the absence of any competent evidence of cancer 
of the trachea or bronchus in service or thereafter, these 
claims must be denied.  

Residuals of Trauma to the External Auditory Canal of the 
Right Ear

Service medical records show that in July 1971, a twig became 
stuck in the veteran's right ear after he fell while 
participating in maneuvers in the woods.  The twig was 
removed and the veteran continued to complain of pain.  A 
physical examination of the veteran's right ear at that time 
revealed dried blood in the external canal but no foreign 
bodies were seen and the eardrum was not perforated.  The 
veteran was treated with eardrops and told to return to sick 
call if his ear continued to bother him.  There is no 
evidence that the veteran returned to sick call during active 
duty for problems related to his right ear.  Furthermore, the 
examination for discharge disclosed that his right ear was 
normal, and there is no post-service medical evidence of any 
disability of the right ear.

The evidence of a current right ear disability is limited to 
the veteran's own statements.  As noted above, as a lay 
person, he is not competent to render a medical diagnosis.  

Accordingly, service connection is not warranted for 
residuals of trauma to the external auditory canal of the 
right ear. 





Right Eye Disability

The veteran contends that during a night time basic training 
exercise in 1971, he was struck on the right side of his face 
by a limb and that the vision in his right eye was affected 
by this incident.  He also contends that he experiences a 
burning sensation in his right eye as a result of the 
aforementioned alleged exposure to herbicides during a 
training exercise in Hohenfels, Germany.

Service medical records show that the veteran was seen in 
June 1971 for complaints of sore eyes which hurt during the 
day and night and had a burning sensation.  He reported that 
his eye symptoms started before he entered the Army but had 
gotten worse.  The examiner noted that the veteran's near and 
distant vision in the right eye was 20/20.  No disease or 
injury of the right eye was noted.

On the examination for discharge, clinical evaluation of the 
veteran's eyes revealed normal findings.  Visual acuity in 
his right eye was noted to be 20/20 at distance and 20/25 at 
near.  The post-service medical evidence does not show that 
the veteran has any disability of the right eye.

As noted above, refractive error is not a disease or injury 
for VA compensation purposes.  Neither the service medical 
records nor the post-service medical evidence shows that the 
veteran has any disability of the right eye as a result of 
injury or disease.  The veteran's statements to the effect 
that he has a current right eye disability as a result of 
service is of no probative value since lay persons are not 
competent to render an opinion concerning medical causation.  
Id.  Accordingly, this claim must also be denied.


							(CONTINUED ON NEXT PAGE)



ORDER

Service connection for cancer of the larynx is denied.

Service connection for cancer of the trachea is denied

Service connection for cancer of the bronchus is denied.

Service connection for residuals of trauma to the external 
auditory canal of the right ear is denied.

Service connection for right eye disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


